DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2021.
Applicant’s election without traverse of Group I, Species A (claims 21-30), in the reply filed on 05/17/2021, is acknowledged.
This application is in condition for allowance except for the presence of claims 31-36, directed to an invention and species non-elected without traverse.  Accordingly, claims 31-36 have been cancelled.
Reasons for Allowance
Claims 21-30 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a flexible microwave catheter comprising at least two centering baskets that are positioned relative to feed gaps on the flexible microwave catheter, wherein each centering basket is held in place on the flexible microwave catheter between a fastened receiver and a slidable receiver, and the centering baskets are each configured to transition between an expanded condition and a compressed condition, in combination with the other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792